Citation Nr: 0909438	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  07-32 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a right leg 
disorder.

2.  Entitlement to service connection for a left leg 
disorder.

3.  Entitlement to an initial evaluation in excess of 10 
percent for service connected residuals of excision of the 
right hydrocele with epididymectomy and hernioplasty.

4.  Entitlement to an initial compensable evaluation for 
service connected atrophy of the right testicle.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1948 to April 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA).

As the Veteran has perfected an appeal as to the initial 
rating assigned for the service-connected residuals of 
excision of the right hydrocele with epididymectomy and 
hernioplasty and atrophied right testicle, the Board has 
characterized these issues in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from 
original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection.  As Fenderson requires that these claims not be 
construed as claims for increased rating, the requirements of 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) are not 
applicable to the present claims.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The Veteran does not have a current diagnosis of a right 
leg disorder.

3.  The Veteran does not have a current diagnosis of a left 
leg disorder.

4.  Residuals of excision of the right hydrocele with 
epididymectomy and hernioplasty are currently manifest by a 
linear 12 cm long scar that causes discomfort.

5.  The Veteran's right testicle is completely atrophied.

CONCLUSIONS OF LAW

1.  A right leg disorder was not incurred or aggravated 
during the Veteran's active duty service and was not 
secondarily caused by a service-connected disorder. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2008).

2.  A left leg disorder was not incurred or aggravated during 
the Veteran's active duty service and was not secondarily 
caused by a service-connected disorder. 38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

3.  The criteria for a rating in excess of 10 percent for 
residuals of excision of the right hydrocele with 
epididymectomy and hernioplasty have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 4.118, Diagnostic Code 7804.

4.  The criteria for an initial compensable rating for an 
atrophied right testicle have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.115b, 
Diagnostic Code 7524 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in January 2005.  That letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claims and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).
The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  Thus, the content of the notice letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."38 C.F.R. § 3.159 (b)(3) 2008.  As the Veteran 
voiced disagreement with the assigned rating for residuals of 
excision of the right hydrocele with epididymectomy and 
hernioplasty and atrophied right testicle in a notice of 
disagreement, no further duty to inform the Veteran of the 
requirements of VCAA exists.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in October 2007.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

The Board notes that the RO requested the Veteran's service 
records from the National Personnel Records Center (NPRC) in 
January 2005.  In July 2005, NPRC informed VA that some of 
the Veteran's service records from his period of active duty 
service were fire-related, presumably destroyed in the 1973 
fire at the NPRC.  NPRC forwarded all available service 
records for the veteran to VA.  In such cases, there is a 
heightened obligation to assist the claimant in the 
development of his case.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  The heightened duty to assist includes the 
obligation to search for alternative medical records.  See 
Moore v. Derwinski, 1 Vet. App. 401 (1991).  Here, alternate 
medical records were sought and received by the RO.  The RO 
received information from hospital admission cards created by 
The Office of the Surgeon General, Department of the Army, 
concerning the Veteran's medical treatment while on active 
duty.  This information has been included in the claims file.

The Board notes that the Veteran has not been afforded a VA 
Compensation and Pension Examination in connection with his 
claims for entitlement to service connection for right and 
left leg disorders.  In determining whether the duty to 
assist requires that a VA medical examination be provided or 
medical opinion obtained with respect to a veteran's claim 
for benefits, there are four factors for consideration.  
These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).

In this case, the Board is of the opinion that the duty to 
assist does not require an additional VA Compensation and 
Pension Examination.  See 38 C.F.R. § 3.159(c)(4)(i).  Here, 
there is no evidence that the Veteran has a bilateral leg 
disorder other than the Veteran's own contentions.  Although 
the Veteran has complained of pain in his legs, neither the 
current treatment records nor the available service records 
contain a diagnosis of a disability of either leg.  The 
Veteran's available service treatment records, VA treatment 
records, and private treatment records have all been 
associated with the claims file, and the Board finds that 
there is sufficient competent medical evidence of record to 
make a decision on the claim.  As there is sufficient 
competent medical evidence of record to make a decision on 
the claim, and the lack of a diagnosis of a disorder of 
either leg in the service treatment records and contemporary 
treatment records, the Board finds that the duty to assist 
does not require a Compensation and Pension Examination.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all available 
service records and treatment records.  Significantly, the 
appellant has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Law and Regulations-Service Connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).  

VA regulations provide that where a Veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a Veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the Veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after 
October 10, 2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) 
(noting the revision was required to implement the Court's 
decision in Allen, 7 Vet. App. 439).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Factual Background and Analysis-Right and Left Leg Disorders

In this case, the available service treatment records are 
negative for any complaint of a disorder of either leg.

Private treatment records from November 1989 through 
December 1996 and October 2004 are negative for any diagnoses 
of a leg disorder.  He was seen in Similarly, VA treatment 
records from February 2002 through December 2004 contain no 
diagnoses of a disorder of either leg.

A private treatment record from February 1996 shows that the 
Veteran complained of radiating pain into his left thigh and 
knee.  The doctor performed a neurologic exam and said that 
neurologically, the Veteran's lower extremities were intact.
The Veteran stated in January 2005 that he had pain in his 
groin area since his active duty.  He commented that numbness 
and weakness in his legs kept him from enjoying a full 
recreational life.  He felt that his life-long pain came from 
an injury in Korea while he was on active duty.

Based on the evidence of record, the Board finds that the 
Veteran does not have a currently diagnosed disorder of 
either his right or left leg.  In this matter, the Board 
finds the VA and private treatment records persuasive.  The 
records are completely absent for a diagnosis of a right or 
left leg disorder.  A February 1996 private treatment record 
shows that the veteran's lower extremities were 
neurologically intact.  The Board notes that service 
connection requires medical evidence diagnosing a current 
disorder.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Without a currently diagnosed disorder, service connection 
cannot be established on either a direct, secondary, or 
presumptive basis.

Since the Veteran does not have a diagnosed disability of a 
disorder of either leg, it is noted that Congress 
specifically limits entitlement to service-connected disease 
or injury where such cases have resulted in a disability, and 
in the absence of a proof of present disability there can be 
no claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Clearly, the Veteran has experienced pain in his bilateral 
legs, as evidenced by his reports of bilateral leg pain.  
However, the Court has stated in Clyburn v. West, 12 Vet. 
App. 296, 301 (1999), that continued complaints of pain do 
not suffice to establish a medical nexus, where the issue at 
hand is of etiology, and requires medical opinion evidence.  
The Court has held that a Veteran's statements as to 
subjective symptomatology alone (such as pain), without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), aff'd in part, vacated and remanded 
in part on other grounds by 259 F.3d 1356 (Fed. Cir. 2001).

The Board has carefully considered the Veteran's statements 
indicating that he has a bilateral leg disorder as a result 
of his service.  The Veteran can attest to factual matters of 
which he had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
Veteran as a lay person has not been shown to be capable of 
making medical conclusions; thus, his statements regarding 
causation and diagnosis are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Accordingly, while 
the Veteran is competent to report what comes to him through 
his senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  Therefore, he cannot provide 
a competent opinion regarding diagnosis and causation.

Accordingly, the Board finds that the claims for service 
connection for disorders of the right and left legs must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

Law and Regulations-Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008)

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

Residuals of Excision of the Right Hydrocele with 
Epididymectomy and Hernioplasty

7801
Scars, other than head, face or neck, that are deep 
or that cause limited motion:

Area or areas exceeding 144 square inches (929 
sq. cm.)
40

Area or areas exceeding 72 square inches (465 sq. 
cm.)
30

Area or areas exceeding 12 square inches (77 sq. 
cm.)
20

Area or areas exceeding 6 square inches (39 sq. 
cm.)
10

NOTE (1): Scars in widely separated areas, as on 
two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance 
with § 4.25 of this part..


NOTE (2): A deep scar is one associated with 
underlying soft tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

7802
Scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion:

Area or areas of 144 square inches (929 sq. cm.) 
or greater
10

NOTE Scars in widely separated areas, as on two 
or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 
§ 4.25 of this part.


NOTE (2):  A superficial scar is one not 
associated with underlying soft tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).

7803
Scars, superficial, unstable
10

NOTE (1):  An unstable scar is one where, for any 
reason, there is frequent loss of covering of 
skin over the scar.


NOTE (2):  A superficial scar is one not 
associated with underlying soft tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).

7804
Scars, superficial, painful on examination
10

NOTE (1):  A superficial scar is one not 
associated with underlying soft tissue damage.


NOTE (2):  In this case, a 10 percent evaluation 
will be assigned for a scar on the tip of a 
finger or toe even though amputation of the part 
would not warrant a compensable evaluation.  (See 
§ 4.68 of this part on the amputation rule.)

38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

7805
Scars, other:


Rate on limitation of function of part affected.

38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

In this case, the private and VA treatment records of record 
do not show treatment for residuals of excision of the right 
hydrocele with epididymectomy and hernioplasty.

On VA examination in September 2006, it was noted that the 
Veteran had two surgeries while on active duty.  Following 
his active duty, he worked in glass plants lifting glass for 
over 30 years.  The examiner observed that the Veteran had a 
nontender hernia scar on the right that was linear and 12 cm 
long.  There was no recurrent hernia.  It was noted that the 
Veteran had intermittent discomfort in the right testicular 
area as a result of the right indirect hernia repair, but 
there were no effects on his usual daily activities.

In evaluating the residuals, the Board observes that the scar 
remaining from the veteran's surgery does not warrant a 
separate evaluation under Diagnostic Code 7801, as the scar 
has not been noted to be deep or cause limited motion.  
Diagnostic Code 7802 is also not for application, as the scar 
does not consist of an area of 929 sq. cm. or greater.  
Additionally, the scar has not been found to be unstable or 
cause a limitation of motion; thus Diagnostic Codes 7803 and 
7805 are not applicable.

However, the September 2006 VA examiner found that the scar 
caused intermittent discomfort.  Thus, it appears that the 
scar is painful, and a 10 percent evaluation, but no higher, 
is warranted for the scar under Diagnostic Code 7804.  The 
Board notes that a 10 percent evaluation is the maximum 
evaluation allowable under Diagnostic Code 7804.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the Veteran's case outside the norm so as to warrant an 
extraschedular rating.  The Veteran's service-connected 
disorder is adequately rated under the available schedular 
criteria.  The objective findings of physical impairment are 
well documented.  In particular, the September 2006 VA 
examiner found no functional impairment due to this service-
connected disorder.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

Atrophied Right Testicle

752
4
Testis, atrophy complete:.
Ratin
g

Both
201

One
01
1Review for entitlement to special monthly compensation under 
§ 3.350 of this chapter.
38 C.F.R. § 4.115b (2008).

Here, the private and VA treatment records of record do not 
show treatment for an atrophied right testicle.

The Veteran stated in January 2005 that his right testicle 
was removed during surgery while on active duty.  He said 
that for over 50 years he had been limited in his sexual 
life.  He felt that his condition gave him an inferiority 
complex.

In his Notice of Disagreement submitted in June 2006, the 
Veteran said that his injury had caused him anxiety and 
harassment over the years.  He related his discomfort taking 
showers after work with other men from his shift.  He 
believed that his marriage was affected, and he felt like 
less of a man because of his condition.

On VA examination in September 2006, the examiner observed 
that the Veteran's right testicle was completely atrophic.  
It was noted that the left testicle had a soft consistency 
and was two-thirds the normal size of a testicle.  The 
examiner stated that the atrophied testicle was a result of 
his surgery in the military.  It was also noted that the 
disability had no effect on the Veteran's normal daily 
activities.

Based on the evidence of record, the Board finds that this 
service-connected disability is manifest by no more than the 
complete atrophy of the right testicle.  The evidence of 
record shows that the Veteran has an atrophied right testicle 
from his on active duty.  None of the evidence of record 
shows that the both of the Veteran's  testicles are 
completely atrophied as would be required for a higher 
rating.  Therefore, the Board finds that an initial 
compensable rating for the service-connected atrophied right 
testicle is not warranted.

The Board has carefully noted the veteran's statements 
regarding the sexual problems that his atrophied right 
testicle has caused him.  However, those statements are more 
appropriately considered and adjudicated by the RO through a 
separate claim for Special Monthly Compensation for loss of 
use of a creative organ.  The Board observes that the RO 
granted Special Monthly Compensation for loss of use of a 
creative organ in a rating decision in November 2005, and 
thus, compensation for those issues has already been allowed.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the Veteran's case outside the norm so as to warrant an 
extraschedular rating.  The Veteran's service-connected 
disorder is adequately rated under the available schedular 
criteria.  There is no evidence within the claims folder that 
the atrophied right testicle has markedly interfered with the 
Veteran's employment or has caused frequent periods of 
hospitalization.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to service connection for a right leg disorder is 
denied.

Entitlement to service connection for a left leg disorder is 
denied.

Entitlement to an initial evaluation in excess of 10 percent 
for service connected residuals of excision of the right 
hydrocele with epididymectomy and hernioplasty is denied.

Entitlement to an initial compensable evaluation for service 
connected atrophy of the right testicle is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


